UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest reported)September 28, 2010 PANEX RESOURCES INC. (Exact name of registrant as specified in its chapter) Nevada 000-51707 00-0000000 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 30 Ledgar Road, Balcatta, Western Australia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code011-61-8-9240-2836 De Beira Goldfields Inc. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN REPORT Item 5.03. Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On September 27, 2010, the company effectively changed its name from “De Beira Goldfields Inc.” to “Panex Resources Inc.” as a result of a majority vote of its shareholders obtained at the special meeting held on August 30, 2010 and the subsequent approval obtained from FINRA. Despite the name change, Panex’s trading symbol will remain “DBGF” as confirmed by FINRA in its approval of the name change.As of June 1, 2010, FINRA changed its internal policy to only change trading symbols if a corporate merger occurs. As a result, Panex’s trading symbol will continue to be “DBGF”. Page - 1 The name change was effective on the opening of market on September 27, 2010 on the Pink Sheets OTCQB under the symbol “OTCQB:DBGF”. See Exhibit 3.3 - Certificate of Amendment for more details. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit Description Certificate of Amendment filed with the Nevada Secretary of State on September 24, 2010. Included SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, Panex Resources Inc. has caused this report to be signed on its behalf by the undersigned duly authorized person. PANEX RESOURCES INC. Dated:September 28, 2010By:/s/ Klaus Eckhof Klaus Eckhof – CEO & President Page - 2 Exhibit 3.3 Page - 3 Page - 4
